Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of fiscal year end: 03/31/2007 Date of reporting period: 12/31/2006 Item 1. Schedule of Investments. Nicholas Fund, Inc. Schedule of Investments (unaudited) December 31, 2006 VALUE COMMON STOCKS - 97.16% Consumer Discretionary - Consumer Durables & Apparel - 4.89% Fortune Brands, Inc. $ 59,773,000 Helen of Troy Limited * Mohawk Industries, Inc. * Consumer Discretionary - Hotels, Restaurants & Leisure - 3.19% California Pizza Kitchen, Inc. * Six Flags, Inc. * Yum! Brands, Inc. Consumer Discretionary - Media - 1.17% Comcast Corporation * Consumer Discretionary - Retail - 4.77% Bed Bath & Beyond Inc. * O'Reilly Automotive, Inc. * Sally Beauty Company, Inc. * Select Comfort Corporation * Consumer Staples - Food & Staple Retail - 4.51% Walgreen Co. Wal-Mart Stores, Inc. Consumer Staples - Food, Beverage & Tobacco - 2.79% Constellation Brands, Inc. - Class A * Consumer Staples - Household & Personal Products - 0.79% Alberto-Culver Company Energy - 10.71% Apache Corporation CONSOL Energy Inc. Devon Energy Corporation EnCana Corporation International Coal Group, Inc. * Kayne Anderson Energy Development Company Kayne Anderson Energy Total Return Fund, Inc. Kayne Anderson MLP Investment Company Kinder Morgan Management, LLC * Financials - Banks - 6.14% Bank Mutual Corporation Countrywide Financial Corporation Marshall & Ilsley Corporation Financials - Diversified - 10.51% Affiliated Managers Group, Inc. * American Express Company Capital One Financial Corporation Financials - Insurance - 13.04% Berkshire Hathaway Inc. - Class A * Mercury General Corporation Philadelphia Consolidated Holding Corp. * Page 1 Protective Life Corporation W.R. Berkley Corporation Health Care - Equipment - 2.48% Medtronic, Inc. Stryker Corporation Health Care - Pharmaceuticals & Biotechnology - 3.18% Thermo Fisher Scientific Inc. * Health Care - Services - 7.87% Cardinal Health, Inc. DaVita, Inc. * Patterson Companies, Inc. * WellPoint, Inc. * Industrials - Capital Goods - 8.85% Briggs & Stratton Corporation General Dynamics Corporation Oshkosh Truck Corporation Pentair, Inc. Tyco International Ltd. Industrials - Commerical Services & Supplies - 1.62% Brady Corporation Cintas Corporation Industrials - Transportation - 3.65% FedEx Corporation Heartland Express, Inc. Information Technology - Hardware & Equipment - 2.17% CDW Corporation Dell Inc. * Information Technology - Software & Services - 1.43% Hewitt Associates, Inc. * Microsoft Corporation Materials - 3.15% Bemis Company, Inc. CEMEX, S.A. de C.V. STEPAN COMPANY Telecommunication Services - 0.24% Level 3 Communications, Inc. * TOTAL Common Stocks (COST: $ 1,306,194,329) SHORT-TERM INVESTMENTS - 2.88% Commercial Paper - 2.71% ConocoPhillips 01/03/07, 5.39% Fiserv, Inc. 01/05/07, 5.33% Fiserv, Inc. 01/09/07, 5.32% Fiserv, Inc. 01/10/07, 5.32% General Mills, Inc. 01/12/07, 5.32% CVS Corporation 01/16/07, 5.32% John Deere Capital Corporation 01/16/07, 5.31% Page 2 4,725,000 John Deere Capital Corporation 01/17/07, 5.33% 4,714,506 2,375,000 Fiserv, Inc. 01/18/07, 5.32% 2,369,384 6,570,000 John Deere Capital Corporation 01/22/07, 5.31% 6,550,618 1,650,000 Time Warner Cable, Inc. 01/22/07, 5.37% 1,645,078 1,100,000 Fiserv, Inc. 01/23/07, 5.35% 1,096,567 675,000 General Mills, Inc. 01/25/07, 5.33% 672,701 1,750,000 Fiserv, Inc. 01/26/07, 5.36% 1,743,747 2,200,000 John Deere Capital Corporation 01/30/07, 5.32% 2,190,897 6,925,000 AT&T Inc. 01/31/07, 5.30% 6,895,434 4,100,000 Fortune Brands, Inc. 02/26/07, 5.32% 4,066,676 3,150,000 Barclays U.S. Funding LLC 03/05/2007, 5.22% 3,121,682 63,671,262 Variable Rate Security - 0.17% 3,917,050 Wisconsin Corporate Central Credit Union 01/02/07, 5.02% 3,917,050 67,588,312 TOTAL SECURITY HOLDINGS - 100.03% 2,350,108,880 LIABILITIES, NET OF OTHER ASSETS - (0.03)% (807,141) TOTAL NET ASSETS $2,349,301,739 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2006, investment cost for federal tax purposes was $1,375,355,420 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $991,019,620 Unrealized depreciation (16,266,160) Net unrealized appreciation $974,753,460 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/28/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/28/2007 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/28/2007
